     Case 1:19-cv-01343-DAD-HBK Document 55 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YAKINI DEANDRE BYRD,                                Case No. 1:19-cv-01343-DAD-HBK
12                       Plaintiff,                       ORDER DEEMING PLAINTIFF’S FIRST
                                                          AMENDED COMPLAINT OPERATIVE
13           v.                                           COMPLAINT AND DIRECTING
                                                          DEFENDANT TO FILE AMENDED
14    F. SERRANO,                                         ANSWER OR STAND ON HIS ANSWER
15                       Defendant.                       (Doc. No. 47)
16

17

18          Plaintiff, a state prisoner, initiated this action by filing a pro se civil rights complaint
19   under 42 U.S.C. § 1983 on September 23, 2019. (Doc. No. 1, Complaint). On February 25,
20   2020, the previously assigned magistrate judge screened Plaintiff’s Complaint and determined it
21   stated a claim for excessive force against the sole defendant, subsequently identified as F.
22   Serrano. (Doc. Nos. 15, 23). On September 3, 2020, Defendant Serrano file an Answer to the
23   Complaint. (Doc. No. 28). On April 1, 2021, after obtaining leave, Plaintiff filed a First
24   Amended Complaint (FAC). (Doc. Nos. 45, 47). The FAC essentially contains the same
25   allegations as set forth in the Complaint but contains an additional allegation that Defendant’s
26   actions violated a prison policy. (Doc. No. 47 at 3).
27

28
                                                         1
     Case 1:19-cv-01343-DAD-HBK Document 55 Filed 08/10/21 Page 2 of 2


 1            The Court adopts the previous screening order to the Complaint as though set forth at

 2   length herein and finds that the FAC states a cognizable claim for excessive force against the sole

 3   defendant identified therein and subsequently identified as F. Serrano. (Doc. Nos. 15, 22).

 4   Defendant Serrano has already been served in this action and filed an Answer. The Court notes in

 5   his previous Answer, Defendant denied violating any CDCR policy. (Doc. No. 28, ¶ 4).

 6            Accordingly, it is ORDERED:

 7            Defendant Serrano shall respond to Plaintiff’s First Amended Complaint (Doc. No. 47)

 8   within twenty (20) days of the filed date of this Order. Alternatively, if Defendant Serrano

 9   intends to stand on his present Answer (Doc. No. 28) as his Answer to the Amended Complaint

10   he shall file a notice of his intent to do so and the new allegation in the First Amended Complaint

11   will be deemed denied.

12

13
     Dated:      August 10, 2021
14                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
